207 F.3d 924 (7th Cir. 2000)
Alexis M. HERMON Secretary of Labor,    Plaintiff-Appellee,v.Local 1011, United Steelworkers of America,  AFL-CIO, CLC,    Defendant-Appellant.
No. 99-3146
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 11, 2000Decided March 23, 2000

Appeal from the United States District Court  for the Northern District of Indiana, Hammond Division.  No. CA 2:97-CV 409--Rudy Lozano, Judge.
Before Posner, Chief Judge, and Manion and Kanne,  Circuit Judges.
Posner, Chief Judge.


1
Section 401(e) of the  Labor-Management Reporting and Disclosure Act of  1959, 29 U.S.C. sec. 481(e), makes all members in  good standing eligible to run for office in the  union's triennial elections subject to  "reasonable qualifications uniformly imposed."  The constitution of the steelworkers  international union conditions eligibility for  local office on the member's having attended at  least eight of the local's monthly meetings (or  been excused from attendance at them, in which  event he must have attended one-third of the  meetings from which he was not excused) within  the two years preceding the election. Noting that  the rule disqualifies 92 percent of the almost  3,000 members of Local 1011 of the steelworkers  union, the district judge, at the behest of the  Secretary of Labor, upon cross-motions for  summary judgment declared the rule void.


2
The Act's aim was to make the governance of  labor unions democratic. Local 3489, United  Steelworkers of America v. Usery, 429 U.S. 305,  309 (1977); Wirtz v. Hotel, Motel & Club  Employees Union, Local 6, 391 U.S. 492, 496-98  (1968); Wirtz v. Local Union No. 125, Laborers'  Int'l Union, 389 U.S. 477, 483 (1968); Donovan v.  Local Union No. 120, Laborers' Int'l Union, 683 F.2d 1095, 1102 (7th Cir. 1982). The democratic  presumption is that any adult member of the  polity, which in this case is a union local, is  eligible to run for office. U.S. Term Limits,  Inc. v. Thornton, 514 U.S. 779, 793-95, 819-20  (1995); Powell v. McCormack, 395 U.S. 486, 547  (1969). The requirement in the U.S. Constitution  that the President be at least 35 years old and  Senators at least 30 is unusual and reflects the  felt importance of mature judgment to the  effective discharge of the duties of these  important offices; nor, as the cases we have just  cited hold, may Congress or the states supplement  these requirements. It would be absurd to think  that Senators, for example, should be required as  a qualification of holding office to have  attended a specified number of Senate sessions so  that they would better understand how the Senate  operates and the nature of the issues it deals  with.


3
As an original matter we would think it, not  absurd, but still highly questionable, to impose  a meeting-attendance requirement on aspirants for  union office, at least in the absence of any  information, which has not been vouchsafed us,  regarding the character of these meetings. All we  know is that they are monthly and that the  union's constitution requires that all  expenditure and other decisions of the union's  hierarchy be approved at these meetings; yet  despite the formal power that the attendants  exercise, only a tiny percentage of the union's  membership bothers to attend--on average no more  than 3 percent (fewer than 90 persons). We are  not told whether an agenda or any other material  is distributed to the membership in advance of  the meeting to enable members to decide whether  to attend and to enable them to participate  intelligently if they do attend. We do not know  how long the meetings last or what information is  disseminated at them orally or in writing to  enable the attenders to cast meaningful, informed  votes. For all we know the only attenders are a  tiny coterie of insiders not eager to share their  knowledge with the rest of the union's members.  Cf. Leonard R. Sayles & George Strauss, The Local  Union 99-101 (rev ed. 1967); George Strauss,  "Union Democracy," in The State of the Unions  201, 209-10 (George Strauss, Daniel G. Gallagher  & Jack Fiorito eds. 1991). "Unduly restrictive  candidacy qualifications can result in the abuses  of entrenched leadership that the LMRDA was  expressly enacted to curb." Wirtz v. Hotel, Motel  & Club Employees Union, Local 6, supra, 391 U.S.  at 499. Cf. Donovan v. CSEA Local Union 1000,  American Federation of State, County & Municipal  Employees, 761 F.2d 870, 875 (2d Cir. 1985),  remarking the "tight grasp of incumbent leaders."


4
All we know for sure about this case, so far as  bears on the reasonableness of the meeting-  attendance requirement, is that the requirement  disqualifies the vast majority of the union's  members, that it requires members who have not  been attending meetings in the past to decide at  least eight months before an election that they  may want to run for union office (for remember  that the meetings are monthly and that a  candidate must have attended at least eight  within the past two years unless he falls within  one of the excuse categories), and that the union  itself does not take the requirement very  seriously, for it allows members who have  attended no meetings to run for office, provided  that they fall into one of the excuse categories.  The categories are reasonable in themselves--  service with the armed forces, illness, being at  work during the scheduled time of the meeting,  and so forth-- and they expand the pool of  eligibles from 95 union members to 242, of whom  53 attended not a single meeting. But if the  meeting-attendance requirement were regarded as a  vital condition of effective officership,  equivalent in importance to the LMRDA's  requirement that the candidate be a union member  in good standing, the fact that a member was  without fault in failing to satisfy it would not  excuse the failure. Doyle v. Brock, 821 F.2d 778,  786 (D.C. Cir. 1987); Marshall v. Local 1402,  Int'l Longshoremen's Ass'n, 617 F.2d 96, 98 (5th  Cir. 1980). To excuse compliance would be like  permitting a blind person to fly an airplane  provided that he had become blind through no  fault of his own, or a nonunion member to run for  office if he would be a member if only he were a  steelworker rather than a stockbroker. So many of  the union's members are excused from the meeting-  attendance requirement that there could be an  election for officers of Local 1011 at which none  of the candidates satisfied the requirement.


5
The requirement is paternalistic. Union members  should be capable of deciding for themselves  whether a candidate for union office who had not  attended eight, or five, or for that matter any  meetings within the past two years should by  virtue of his poor attendance forfeit the  electorate's consideration. Local 3489, United  Steelworkers of America v. Usery, supra, 429 U.S.  at 312; Wirtz v. Hotel, Motel & Club Employees  Union, Local 6, supra, 391 U.S. at 504; Donovan  v. Local Union No. 120, Laborers' Int'l Union,  supra, 683 F.2d at 1105; Donovan v. CSEA Local  Union 1000, American Federation of State, County  & Municipal Employees, supra, 761 F.2d at 875.  The union's rule is antidemocratic in deeming the electors incompetent to decide an issue that is  in no wise technical or esoteric--what weight to  give to a candidate's failure to have attended a  given number of union meetings in the recent  past. Wendell Willkie, when he ran for President  in 1940, and Dwight Eisenhower, when he ran for  President in 1952, had never held political  office; would anyone have doubted that the  electorate was capable of deciding whether this  circumstance should disqualify either of them  from being President? And since most union  members interested in seeking an office in the  union are likely to attend meetings just to  become known, Seymour Martin Lipset, Martin A.  Trow & James S. Coleman, Union Democracy: The  Internal Politics of the International  Typographical Union 222-24 (1956), the rule is  superfluous.


6
The briefs debate the precise significance to be  attached to the percentage of union members  disqualified from running for office by a  challenged eligibility requirement, and to a  regulation of the Department of Labor that  suggests in a footnote that any requirement which  disqualifies 90 percent or more of the members  might be (not that it would be) invalid per se.  29 C.F.R. sec. 452.38(a) n. 25. We agree with the  union that the footnote is entitled to little  weight. It is vague; it is inconsistent with the  body of the regulation, which makes no factor  controlling; and the only reason the Department  gave for it (see "Eligibility Requirements for  Candidacy for Union Office," 60 Fed. Reg. 26388,  26390 (May 17, 1995)) is the perceived futility  of bucking a decision by the District of Columbia  Circuit that appeared to have adopted the per se  approach, Doyle v. Brock, supra. And it is wrong.  As Judge Boudin noted in Herman v. Springfield  Massachusetts Area, Local 497, 201 F.3d 1, 4 (1st  Cir. 2000), the percentage of union members  disqualified from running for office by an  attendance requirement is a function not only of  the reasonableness of the requirement but also of  the members' inclinations. Under conditions of  pervasive apathy, a requirement of attending even  a single meeting might disqualify the vast bulk  of the membership. That is true here. Only 14  percent of the members attended even one meeting  within the last two years. Yet the Department of  Labor does not argue that therefore even a one-  meeting requirement would be unreasonable.


7
We think the proper approach, and one that is  consistent with the case law, see Local 3489,  United Steelworkers of America v. Usery, supra,  429 U.S. at 310-13; Wirtz v. Hotel, Motel & Club  Employees Union, Local 6, supra, 391 U.S. at 499;  Donovan v. Local Union No. 120, Laborers' Int'l  Union, supra, 683 F.2d at 1103; Usery v. Local  Division 1205, Amalgamated Transit Union, 545 F.2d 1300, 1303-04 (1st Cir. 1976)--even Doyle v.  Brock, supra, the most "per se" of the opinions,  concedes that "a requirement that has a large  antidemocratic effect" might be justified by  "show[ing] that the requirement serves valid  union interests," 821 F.2d at 785--is to deem a  condition of eligibility that disqualifies the  vast bulk of the union's membership from standing  for union office presumptively unreasonable. The  union must then present convincing reasons, not  merely conjectures, why the condition is either  not burdensome or though burdensome is supported  by compelling need. This approach distinguishes,  as Judge Boudin did, between impact and burden.  Herman v. Springfield Massachusetts Area, Local  497, supra, 201 F.3d at 3; see also Reich v.  Local 30, Int'l Brotherhood of Teamsters, 6 F.3d 978, 988 (3d Cir. 1993); Usery v. Local Division  1205, Amalgamated Transit Union, supra, 545 F.2d  at 1303. A requirement that to be eligible to be  a candidate a member of the union have attended  one meeting of the union in his lifetime would  not be burdensome even though it might disqualify  a large fraction of the union membership simply  because very few members took any interest in the  governance of the union. That defense is  unavailable here, however. Requiring attendance  at eight meetings in two years imposes a burden  because it compels the prospective candidate not  only to sacrifice what may be scarce free time to  sit through eight meetings, but also, if he is  disinclined to attend meetings for any reason  other than to be able to run for union office, to  make up his mind whether to run many months  before the election.


8
The burden is great enough in this case to place  the onus of justification on the union. The only  justification offered is that the requirement of  attending eight meetings in two years encourages  union members who might want to run for office,  perhaps especially opponents of the incumbents,  to attend union meetings (since otherwise they  may not be eligible to run), thus bolstering  attendance at the meetings and fostering  participatory democracy. The slight turnout at  the meetings suggests that this goal, though  worthy, cannot be achieved by the means adopted;  the means are not adapted to the end, suggesting  that the real end may be different. So far as  appears, the union has given no consideration to  alternative inducements to attend meetings that  would not involve disqualifying from office more  than nine-tenths of its members. No argument is  made that a three-meeting requirement (upheld in  Herman v. Springfield Massachusetts Area, Local  497, supra) would fail to satisfy the union's  reasonable desire that its officers be both  experienced and committed to the union. It is  true that even a three-meeting requirement would  have disqualified more than 90 percent of Local  1011's members. But there is still a big  difference. Under the rule challenged in this  case, a union member who wanted to be sure of  qualifying for eligibility to run for office  might have to start attending meetings as much as  a year in advance of the election, because he  might miss one or more meetings for reasons that  the union does not recognize as excusing (such as  vacation or family leave) and because the union  might cancel one or more meetings. And yet a year  before the election an issue that might move a  union member to incur the time and expense of  running for office might not even be on the  horizon. Local 3489, United Steelworkers of  America v. Usery, supra, 429 U.S. at 310-11.  (This reasoning led the Supreme Court in Anderson  v. Celebrezze, 460 U.S. 780, 790-92 (1983), to  hold unconstitutional an early-filing deadline  for persons wishing to run as independents in  elections for public office.) Suppose for example  that six months before the election the union's  president were unexpectedly indicted for having  stolen union funds with the connivance of the  other officers. That is an event that might  galvanize opposition to incumbents. But not  having been foreseen it could not play a  galvanizing role, or as much of a galvanizing  role, were it too late for any but a handful of  union members to qualify to run against the  incumbents.


9
The district court was right to invalidate the  meeting-attendance requirement as unreasonable,  and the judgment is therefore


10
Affirmed.